Opinion issued May 17, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00386-CV
———————————
Metropolitan Transit
Authority
of Harris
County, Appellant
V.
Jeremy
Pierson, Appellee

 

 
On Appeal from the 55th District Court
Harris County, Texas

Trial Court Case No. 2010-35375
 

 
MEMORANDUM OPINION
          Appellant
Metropolitan Transit Authority of Harris County has filed a motion to dismiss
this interlocutory appeal.  See Tex.
R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.  The Clerk of this Court is instructed to
issue the mandate with this Court’s judgment. 
See Tex. R. App. P. 18.6.
 
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.